PER CURIAM.
Application for leave to appeal to Court of Appeals granted, and questions certified as follows: “(1) Before the enactment of chapter 749, Laws 1904, had the defendant the right to carry on a lawful manufacturing business upon lands bordering on the Hudson river, if in so doing smoke, cinders, dust, or soot was discharged from its mill into the air, and carried by the winds over and upon ice formed in said river, to the injury of such ice, provided the defendant’s mill was properly constructed and operated with due care? (2) Before the enactment of chapter 749, Laws 1904, had the plaintiff the right to restrain and prevent the defendant from operating its said mill, for the reason that in so doing smoke, cinders, dust, or soot was discharged from said mill into the air, and carried by the winds over and upon ice formed in the Hudson river, to the injury of such ice, although the defendant’s mill was properly constructed and operated with due care in carrying tin a lawful manufacturing business? (3) Is chapter 749 of the Laws of 1904 of this state constitutional?”